UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-4405


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOVAN MARQUELL MCLAUGHLIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:08-cr-00147-RJC-1)


Submitted:   January 26, 2017              Decided:   February 7, 2017


Before GREGORY, Chief Judge, and MOTZ and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roderick G. Davis, LAW OFFICE        OF RODERICK G. DAVIS, PLLC,
Charlotte, North Carolina, for      Appellant.   Jill Westmoreland
Rose, United States Attorney,       Amy E. Ray, Assistant United
States Attorney, Asheville, North   Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jovan Marquell McLaughlin appeals the judgment revoking his

supervised release and sentencing him to 12 months imprisonment.

On appeal, McLaughlin alleges that the district court erred by

denying his motion to continue his revocation hearing so that he

could receive a competency hearing under 18 U.S.C. § 4241(a)

(2012).      For the reasons that follow, we affirm.

       We   review    for     abuse     of     discretion     the   district     court’s

denial of a continuance.                United States v. Williams, 445 F.3d

724, 738-39 (4th Cir. 2006).                  Whether reasonable cause exists to

hold a hearing under § 4241(a) “is a question left to the sound

discretion of the district court.”                      United States v. Bernard,

708 F.3d 583, 592 (4th Cir. 2013).                    We find no reversible error

by   the    district       court   in    declining       to   continue     McLaughlin’s

revocation      hearing       to     permit        McLaughlin’s     evaluation     under

§ 4241.      The district court perceived McLaughlin’s behavior was

a product of his defiance and adherence to Moorish Nationalist

ideals,      rather    than    any      mental       instability    or   inability   to

understand his revocation proceedings.                    This was well within the

discretion of the district court.                    Bernard, 708 F.3d at 592; see

United      States    v.    James,      328    F.3d    953,   954   (7th    Cir.   2003)

(explaining that Moorish Nationals believe that they “need obey

only   those    laws       mentioned     in     an    ancient   treaty     between   the

United States and Morocco”).

                                               2
     Accordingly, we affirm, the district court’s judgment.               We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      3